Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered.  Claims 1 and 12-13 have been amended and claim 15 is newly added.
 	

Response to Arguments
Regarding the 101 arguments:
	Applicants arguments regarding the 101 rejection has been considered and have been found to be persuasive, therefore the previous 101 rejection has been withdrawn.
		
Regarding the 103 arguments:
	Applicants arguments regarding the 103 rejections have been considered and are found to be persuasive in part.  Applicant argues that in regards to official notice it would not have been obvious to modify Sasahara because Sasahara did not already perform the function to which Official Notice was taken.  This argument if allowed to stand would never allow for a reference to be combined with another reference.  The Examiner has taken Official Notice that it is old and well known in the art to update UI elements with color changes/flashing/solid/gradients etc based on status changes in order to provide faster user identification of status, for example, notification or alert status will be greyed out or transparent when in a first state and change color to blinking red or solid colors to indicate a status change.  Further the Applicant has demanded production of authority to which the Official Notice was taken.  United States Patent Application Publication No. 2016/0234356 to Thomas describes ¶ 0637 “a user interface that comprises an LED that can change illumination status based on the user's interaction with the user interface”; United States Patent No. 9,367,203 B1 to Costello describes col. 14 lines 55-65 “user interaction with a UI element or view may cause a change to the UI element or view. Pressing a virtual button may change the color of the button, cause the button to appear to be depressed, cause a menu or new window to be displayed, etc.”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-12, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice, in view of United States Patent Application Publication No. 2017/0243317 A1 to Rodriguez et al. (“Rodriguez”), in view of JP 200916330 A to Yasutsugu et al (“Yasutsugu”).


In regards to claims 1, 12, and 13, Sasahara discloses the following limitations:
 An image identification register apparatus, comprising: a memory storing instructions; and one or more processors configured to execute instructions to: (Sasahara Fig. 3 and Abstract “Commodity-sales-data processing apparatus”)
acquire an image of a product placed on a touch panel display; (see at least Sasahara Figure 1 image pickup section (2), touch panel (4))
 identify the product captured in the image; (Sasahara Figure 3 (101;9) and ¶ 0035 “The CPU 101 (an identifying section) identifies, on the basis of image data obtained by subjecting the commodities P to image pickup, commodities corresponding to the image data on the data table stored in the server 9 (ACT 102).”)
display, on the touch panel display, a user interface that receives user inputs on the touch panel display and needed for checkout processing of the product according to an identification result of the product, (Sasahara Figure 3 (101) and Figure 7 cancel buttons (401b, 402b, 403b), and ¶ 0047)
execute processing based on an input to the user interface. (Sasahara Figure 3 (101) and Figure 7 cancel buttons (401b, 402b, 403b), and ¶ 0048)
	wherein the one or more processors are further configured to execute the instructions to: output, on the touch panel display, a mark indicating an identified product based on a position of the identified product; and (Sasahara Figures 6 and 7 and further ¶ 0038-0039 “recognizes, on the basis of images picked up by the camera 2, the positions (the coordinates on the display region)…displays, around the commodities placed on the display screen of the touch panel display 4, frames 401 to 403 indicating that the commodities are recognized…it is also possible to change background colors of regions corresponding to the commodities or change brightness of the regions.”)
	Sasahara discloses changing UI elements based on registering the product, however, does not appear to specifically disclose the following limitations:
identify, by machine learning comprising pattern matching and a discriminator, the product placed on the touch panel and
the user interface including a registering interface configured to receive an operation comprising at least on of the user inputs as an input registering the product as a product to be purchased
change appearance of the mark when the identified product is registered as a product to be purchased by the operation of the registering interface displayed on the touch panel display on which the product is placed.
The Examiner takes Official Notice that it is old and well known in the art to update UI elements with color changes/flashing/solid/gradients etc based on status changes in order to provide faster user identification of status, for example, notification or alert status will be greyed out or transparent when in a first state and change color to blinking red or solid colors to indicate a status change.  
Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Sasahara the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Yasutsugu to teach the following limitations:
the user interface including a registering interface configured to receive an operation comprising at least one of the user inputs as an input registering the product as a product to be purchased (Yasutsugu teaches a similar system and method of checkout including a tabletop touchscreen display wherein the customer interacts with the touchscreen to register specific items as products to be purchased, and further upon registering the product, the user interface updates to provide status change indication to the customer.  see at least Figure 15 and ¶¶ 0097 “the CPU 202 pops up a registration method selection dialog 171 for allowing the user to select a registration method on the display 103 (step S115-1). The registration method selection dialog 171 functions as a product registration screen that enables a product to be selected by an operation on the touch panel 104.” and ¶ 0107 “That is, the form image 153 of “Aomori apples” is displayed on the background image 152 in the display 103 (step S108), the total amount and the total score are calculated (step S109), and the display of the transaction information display field 154 is updated.”)
Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Sasahara the teachings of Yasutsugu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Rodriguez to teach the following limitations:
identify, by machine learning comprising pattern matching and a discriminator, the product placed on the touch panel and (Rodriguez teaches using machine learning and pattern recognition to identify items at a checkout.  see at least ¶¶ 0009 “ improving object recognition, e.g., at supermarket checkouts—such as by machine learning or image fingerprinting”; 0158 “The frames may be a sequence of images captured by a point-of-sale product scanner during a checkout procedure, depicting an item being offered for sale… Identification data associated with the product is then derived. This can be accomplished using a machine recognition technology, such as digital watermark decoding, barcode decoding, matching image fingerprints with stored reference fingerprint data, RFID data, etc.” see also ¶¶ 0135-0140)
Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Rodriguez the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 9, Sasahara discloses the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a fifth user interface for canceling a purchase of the product. (Sasahara discloses a UI for canceling the purchase of a product. See at least Figure 3 (101) and Figure 7 cancel buttons (401b, 402b, 403b), and ¶ 0047)

In regards to claim 11, Sasahara discloses the following limitations:
 wherein the one or more processors are further configured to execute the instructions to determine a display position of the user interface based on a position of the product placed on the touch panel display. (Sasahara discloses a POS in which the display position (Figures 7-10) of a UI (401b-403b) is determined on the basis of the position of a product (p) placed on the touch panel (4).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice, in view of United States Patent Application Publication No. 2017/0243317 A1 to Rodriguez et al. (“Rodriguez”), in view of JP 200916330 A to Yasutsugu et al (“Yasutsugu”), in further view of JP 2013186875 A to Kiochi (“Kiochi”)


In regards to claim 2, Sasahara does not appear to specifically disclose the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a first user interface for proceeding to payment processing of products.
The Examiner provides Kiochi to teach the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a first user interface for proceeding to payment processing of products.(Kiochi teaches an accounting management system in which a user interface is provided for proceeding to payment processing on a touch panel display.  See at least Figures 14, 15 (4).)
Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Sasahara the teachings of Kiochi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice, in view of United States Patent Application Publication No. 2017/0243317 A1 to Rodriguez et al. (“Rodriguez”), in view of JP 200916330 A to Yasutsugu et al (“Yasutsugu”), in further view of JP 2013186875A to Kiochi (“Kiochi”), in view of JP 2009163330 A to Mahina (“Mahina”).

In regards to claim 3, the combination of Sasahara and Kiochi does not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to execute the instructions to: acquire purchaser identification information that identifies a purchaser of the product; and execute payment processing of products where an input to the first user interface and acquisition of the purchaser identification information are completed.
The Examiner provides Mahina to teach the following limitations:
wherein the one or more processors are further configured to execute the instructions to: acquire purchaser identification information that identifies a purchaser of the product; and execute payment processing of products where an input to the first user interface and acquisition of the purchaser identification information are completed. (Mahina teaches a POS that acquires purchaser information for identifying the purchaser of a product.  See at least ¶ 0063 and (membership card, wireless communication unit))
Kiochi teaches an image identification POS in which payment processing is performed on entry of information to a first user interface.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Sasahara and Kiochi the teachings of Mahina in order to provide membership rewards/discounts, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice, in view of United States Patent Application Publication No. 2017/0243317 A1 to Rodriguez et al. (“Rodriguez”), in view of JP 200916330 A to Yasutsugu et al (“Yasutsugu”), in further view of JP 2013186875A to Kiochi (“Kiochi”), in view of JP 2009163330 A to Mahina (“Mahina”), in view of JP 2010049429 A to Masatoshi (“Masatoshi”)

In regards to claim 4, the combination of Sasahara, Kiochi, and Mahina, do not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a second user interface that receives an input of information for personal authentication about the purchaser in response to acquisition of the purchaser identification information.
The Examiner provides Masatoshi to teach the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a second user interface that receives an input of information for personal authentication about the purchaser in response to acquisition of the purchaser identification information.
 (Masatoshi teaches a user interface for inputting a PIN after acquiring purchaser information (card information). See at least ¶ 0044)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Sasahara, Kiochi, and Mahina, the teachings of Masatoshi in order to provide a standard means of payment acceptance, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice, in view of United States Patent Application Publication No. 2017/0243317 A1 to Rodriguez et al. (“Rodriguez”), in view of JP 200916330 A to Yasutsugu et al (“Yasutsugu”), in further view of JP 2013186875A to Kiochi (“Kiochi”), in view of JP 2013145526 A to Hitoshi (“Hitoshi”)



In regards to claim 6, Sasahara does not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a user interface including an identification result of a product as a third user interface.
The Examiner provides Hitoshi to teach the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a user interface including an identification result of a product as a third user interface. (Hitoshi teaches an image identification POS in which a user interface is provided including identification results from identifying a product during a POS transaction at a touch panel.  See at least Hitoshi Figures 7 and 9, and ¶¶ 0056-0072)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in system and method of Sasahara the teachings of Hitoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 7, Sasahara does not appear to specifically disclose the following limitations:
wherein when a plurality of products are identified as candidates wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a user interface for selecting any of the plurality of products as the third user interface.
The Examiner provides Hitoshi to teach the following limitations:
wherein when a plurality of products are identified as candidates the one or more processors are further configured to execute the instructions to display, on the touch panel display, a user interface for selecting any of the plurality of products as the third user interface. (Hitoshi teaches an image identification POS in which a user interface is provided including identification results from identifying a product during a POS transaction at a touch panel and providing to the user selectable results for determining the product identified.  See at least Hitoshi Figures 7 and 9, and ¶¶ 0056-0072)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in system and method of Sasahara the teachings of Hitoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 8, Sasahara does not appear to specifically disclose the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a fourth user interface for correcting an identification result of the product identification unit to be displayed on a product.
The Examiner provides Hitoshi to teach the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a fourth user interface for correcting an identification result of the product identification unit to be displayed on a product. (Hitoshi teaches an image identification POS in which a user interface is provided including identification results from identifying a product during a POS transaction at a touch panel, and further for correcting the results of the identification.  See at least Hitoshi Figures 7 and 9, and ¶¶ 0056-0072)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in system and method of Sasahara the teachings of Hitoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice, in view of United States Patent Application Publication No. 2017/0243317 A1 to Rodriguez et al. (“Rodriguez”), in view of JP 200916330 A to Yasutsugu et al (“Yasutsugu”), in further view of JP 2013186875A to Kiochi (“Kiochi”), in view of JP 2007305039 A to Tetsuji (“Tetsuji”)


In regards to claim 10, Sasahara does not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to execute the instructions to: display, on the touch panel display, a sixth user interface for acquiring a track of a pointing object on the touch panel display; and execute processing associated with the track of the pointing object being acquired by the sixth user interface.
The Examiner provides Tetsuji to teach the following limitations:
wherein the one or more processors are further configured to execute the instructions to: display, on the touch panel display, a sixth user interface for acquiring a track of a pointing object on the touch panel display; and execute processing associated with the track of the pointing object being acquired by the sixth user interface. (Tetsuji teaches a POS that provides a help screen (301) to acquire the trajectory of a finger on a touch panel (23).  The POS being provided with processing execution means (73, 77, 78) which executes processing corresponding to the finger.  See at least Figure 15, ¶ 0032)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Sasahara the teachings of Tetsuji since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627